PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/199,946
Filing Date: 30 Jun 2016
Appellant(s): Cole et al.



__________________
MICHAEL J. SWOPE
Reg. No. 38041
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

	Issue 1:
	Appellant alleges regarding claim 1 that examiner did not explain how “operations of a database query” meet the claimed “definition of a function” or one that comprises “a plurality of inputs” (pages 7-8, Appellant).

	Answer 1: 
Applicable to independent claim 1, partially to claim 6 (missing plurality of inputs) and not applicable to claim 14.
	Lucas discloses managing transaction sequences for clients and reconciles the transaction sequences with other transaction sequences (par. 54, DBMS, reconciles transaction sequences with other transaction sequences, Lucas).  The first transaction sequences comprise “definition of a function” and the reconciling with other transaction sequences comprise “function comprising a plurality of inputs” under BRI.  Reconciling the first transaction sequences with other transaction sequences requires rules for the first transaction to reconcile with the sequences of another transaction sequences.  Also, the second traction sequences are inputs to the first transaction sequences with which the first transaction sequences are reconciled with.


	Appellant compares Lucas disclosure to the Applicant’s disclosure and draws assertions (page 9, Appellant).

	Answer 2:
	Claim 1 limitations are interpreted in view of BRI and the comparison of the specifications does not affect or discredit the relevant citation of the prior art as rejected and discussed in Answer 1, above.

	Issue 3:
	Appellant alleges combining Lucas with Bisdikian would result in a conflict.  Appellant supports his allegation stating “Lucas describes the client system that invokes queries through an interactive game” (pages 9-10, Appellant).
	
Answer 3:
	Lucas does not focus on an “interactive game” but merely mentions an example of an application comprising a multi-user interactive game twice in the entire disclosure (pars. 50 and 105, “interactive game”, Lucas).  The mentioning of an “interactive game” does not affect or discredit the relevant citation of the prior art as rejected.
	Lucas in view of Bisdikian teach invoking a function by performing “merging” and “re-ordering of state transition sequences” (par. 40, Bisdikian) wherein the function merge and re-order execute instructions on state sequence and transition sequences (pars. 39 and 40, “state sequence” and “transition sequence”, Bisdikian).  Lucas in view of Bisdikian allow the user to view information about the states and perform operations on state sequences such as the merge function (par. 41, GUI and merging, Bisdikian).

	Issue 4:
Appellant alleges “Examiner cites Bisdikian as purportedly disclosing the plurality of inputs to the function, and not the function itself” (pages 9-10, Appellant).

Answer 4:
Applicable to independent claim 1, claims 6 and 14 not applicable (missing plurality of inputs).
Lucas in view of Bisdikian teach that the re-ordering of state transition sequences invokes another state in the collection of transition sequences (par. 40, Bisdikian).  The sequences/states may comprise previous operations/transactions performed in Lucas (par. 54, “contain information about current and historic database transactions or operations”, Lucas).  Lucas in view of Bisdikian allow the user to view information about the states and perform operations on state sequences such as the merge function (par. 41, GUI and merging, Bisdikian).
	In addition, Lucas in view of Bisdikian teach all the states claimed, comprising the “current state of collection of data” (fig. 6, state models 701, par. 41, “user can view information about states… such as token patterns”, Bisdikian), “the first state transition” (fig. 6 and par. 41, “state transition diagram” and viewing information about states, Bisdikian),  and “a first sequence number identifying an ordering of a transaction associated with the first instruction” (fig. 6, pars. 40 and 41, “re-ordering of state-transition sequences”).  The re-ordering of state-transition sequences implicitly teaches “a first sequence number” and “identifying an ordering of a transaction associated with the first instruction” when performing the re-ordering of state-transition sequences and merging of states by identifying/locating the state-transition sequence and applying a merge instruction.

	Issue 5:

	
Answer 5:
	Please refer to “Answer 4” regarding the teaching of sequence numbers.
	In addition, Lucas in view of Bisdikian teach the plurality of sequence numbers when re-ordering of state-transition sequences and applying a merge instruction using a GUI (pars. 40 and 41, “merging of states” and “re-ordering of state-transition sequences” using the GUI for “merging” and other operations on the sequences, Bisdikian).  Lucas in view of Bisdikian maintain any updated transaction sequences for client systems reconciled with distributed database system (par. 54, “maintains the associated transaction sequences for the client systems 25 and… reconciles” with “distributed data-base system”, Lucas).  The reconciled transaction sequences with transaction sequences on client systems 25 sent from distributed database system include updated transaction sequence with respective event types, resulting from the reconciling of data sequences (par. 54, “reconciles”, Lucas). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Marc Filipczyk
8/11/2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158   
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.